--------------------------------------------------------------------------------

Exhibit 10.1


EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) is effective the 29th day of May, 2013
by and between DIRECT INSITE CORP., a Delaware corporation (hereinafter the
"Company"), and Matthew E. Oakes, an individual residing at 1977 Gulf Shore
Boulevard North, Unit 206, Naples, Florida 34102 (hereinafter referred to as
"Oakes").


W I T N E S S E T H:


WHEREAS, the Company and Oakes previously entered into an employment agreement,
dated January 1, 2012, as amended.


WHEREAS, the Company desires to enter into this Agreement with Oakes; and


WHEREAS, Oakes desires to enter into this Agreement with the Company;


NOW, THEREFORE, it is agreed as follows:


1.           Prior Agreements Superseded. This Agreement, as of its effective
date, supersedes any employment, services, consulting or other agreements, oral
or written, entered into between Oakes and the Company prior to the date of this
Agreement except for stock options and restricted stock or other equity-based
awards previously granted to Oakes, which stock options and awards shall
continue in full force and effect, under the terms and conditions effective when
they were issued.


2.             Services.


(a)           The Company hereby agrees to employ Oakes and Oakes hereby agrees
to continue serving as President and Chief Executive Officer of the Company,
with commensurate responsibilities.   Oakes shall devote his full time and
efforts to the business of the Company and will not engage, directly or
indirectly, in any work or any trade or business, whether as a officer,
employee, manager, partner, agent, representative or consultant, for his own
account or for or on behalf of any other person, firm or corporation. Oakes may
serve as a director on other company or non-profit organization boards provided
that such number of directorships does not exceed three (3) such positions, and
Oakes agrees to discuss each directorship with the Company’s Board  of Directors
(the “Board”) prior to accepting an appointment; provided that the service on
such company or non-profit organization boards does not interfere with the
performance of Oakes of his duties hereunder.


(b)           Oakes shall serve in similar capacities of such of the subsidiary
corporations of the Company as may be selected by the Board without additional
compensation. Notwithstanding the foregoing, it is understood that the duties of
Oakes during the performance of services shall not be inconsistent with his
position and titles as President and Chief Executive Officer of the Company.
 
 
 

--------------------------------------------------------------------------------

 


(c)           Upon termination of Oakes employment for any reason, unless
otherwise requested by the Board, Oakes shall immediately resign from all
positions that he holds or has ever held with the Company and any affiliated
entity, including without limitation, the Board.  Oakes hereby agrees to execute
any and all documentation to effectuate the resignations from such other
positions upon request by the Company.  However, he shall be treated for all
purposes as having resigned from such other positions upon termination of his
employment, regardless of when or whether he executes any such documentation.


3.             Term. Subject to earlier termination on the terms and conditions
hereinafter provided, the term of this Agreement shall cover the period June 1,
2013 through and ending on December 31, 2015.  It is the intention of the Board
to communicate to Oakes its intentions with respect to continuation of Oakes’s
employment with the Company following conclusion of the term of this Agreement
no later than June 30, 2015.


4.             Compensation. For all services rendered by Oakes under this
Agreement, compensation shall be paid to Oakes as follows:


(a)           Oakes shall receive his current salary of $22,916 per month
($275,000 per year) for the year 2013, with an increase to $24,583 per month
($295,000 per year) as base salary (“Base Salary”) for the years 2014 and 2015.


(b)           Oakes shall be entitled to receive an annual performance based
bonus (“Annual Bonus”), as more fully set forth on Annex I.  Any Annual Bonus
shall be paid not later than the thirtieth (30th) day following the completion
of the audit for the fiscal year with respect to which it is earned.


(c)           The Board, or any duly authorized committee thereof, may award
Oakes a discretionary bonus (“Discretionary Bonus”) based on such factors as the
Board or any such committee shall deem relevant.  The Discretionary Bonus may be
payable in cash or restricted stock, or any combination thereof, as the Board or
any such committee shall determine.


(d)           Oakes shall be awarded stock options as follows:


(i)           Oakes shall continue to the receive stock options granted on
January 1st, 2012 to acquire 360,000 shares of common stock (subject to
customary adjustment for any stock split, reverse stock split, or stock dividend
following the date of this Agreement).


(ii)          The exercise price of the stock options shall be $1.15 (subject to
customary adjustment as aforesaid).


(iii)         The award of stock options shall vest over four years from the
date of grant, with one-quarter of the stock options to vest on the first
anniversary of the date of grant, and the remainder to vest in equal monthly
installments through the fourth anniversary of the date of grant.
 
 
- 2 -

--------------------------------------------------------------------------------

 


(iv)         If there shall occur a Change of Control (as defined below) of the
Company and Oakes shall be terminated without “cause” or shall resign for “good
reason” within six months from the date of the Change of Control, 50% of his
remaining stock options shall vest on the date of termination or resignation.


For purposes hereof:


“Change of Control” means a merger, stock sale, asset sale or other business
combination transaction as a result of which the stockholders of the Company
immediately prior to the consummation of the transaction hold less than 50% of
the equity interests in the entity that is the owner of the Company’s business
immediately following consummation of the transaction; provided that a “Change
of Control” shall not be deemed to have occurred as a result of an equity
investment in the Company, in the form of  a recapitalization or otherwise for
financing purposes, made with the approval of a majority of Directors.


(e)           The Company shall continue to make lease payments on the corporate
apartment located in Fort Lauderdale, Florida and utilized by Oakes through the
date of termination of such lease in December 31st, 2015.


(f)           Oakes shall be entitled to fully participate in all benefit
programs available to executive employees of the Company during his employment
with the Company.


5.           Expenses.  Oakes shall be reimbursed for all other out-of-pocket
office expenses reasonably incurred by him in the performance of his duties
hereunder. All expenses due hereunder shall be paid or reimbursed to Oakes by
the Company following presentation of documentation therefor.


6.           Termination of Employment. Oakes’s employment with the Company and
this Agreement shall terminate upon the earliest of the following events:


(i)           Oakes’s termination of employment by the Company without “cause”
(as defined below);


(ii)          Oakes’s resignation from employment with the Company for “good
reason” (as defined below);


(iii)         Oakes’s death;


(iv)         Oakes’s “disability” (as defined below);


(v)          Oakes’s termination of employment by the Company for “cause”;
 
 
- 3 -

--------------------------------------------------------------------------------

 


(vi)         Oakes’s voluntary resignation from employment with the Company
without “good reason”; or


(vii)        the non-renewal of this Agreement.


7.             Severance Benefits.


(a)            Oakes shall be entitled to the severance benefits provided for in
subsection (d) hereof in the event of his termination of employment by the
Company without “cause” (as defined below) or in the event of his resignation
from employment with the Company for “good reason” (as defined below). In such
event, Oakes shall have no duty to mitigate damages hereunder. Oakes and the
Company acknowledge that the foregoing provisions of this paragraph 7 are
reasonable and are based upon the facts and circumstances of the parties at the
time of entering into this Agreement, and with due regard to future
expectations.


(b) For purposes of this Agreement, the term “cause” shall mean:


(i)           Oakes’s willful and continued refusal to endeavor in good faith to
substantially perform his duties under this Agreement (other than any such
failure resulting from his incapacity due to physical or mental illness) after
demand for substantial performance is delivered to Oakes by the Board which
specifically identifies the manner in which the Board believes Oakes has not
substantially performed his duties.


(ii)          Any arrest for fraud, embezzlement or theft, or any other crime
constituting a felony, whether or not in connection with his duties or in the
course of his performance as defined in this Agreement.


(iii)         Any willful disclosure by Oakes of any material confidential
information or trade secrets of the Company or its affiliates.


(iv)         Any other willful breach by Oakes of the terms of this Agreement.




For purposes of this paragraph, no act or failure to act on Oakes’s part shall
be considered “willful” unless done, or omitted to be done, by Oakes not in good
faith and without reasonable belief that his action or omission was in the best
interest of the Company. Further, any act or failure to act based upon authority
given by the Board or the written advice of counsel to the Company shall be
conclusively deemed to be done or omitted to be done by Oakes in “good faith”
and in the best interest of the Company and shall not constitute “cause” for
purposes of this paragraph.


Notwithstanding the foregoing, Oakes shall not be deemed to have been terminated
from employment for “cause” unless and until there shall have been delivered to
him a copy of a written notice of termination of employment from the Board after
the Company has given reasonable written notice to Oakes detailing the specific
cause events and a period of not less than thirty (30) days following receipt of
such notice to cure such event and if such event is not so cured, an opportunity
for Oakes with his counsel to be heard before the members of the Board finding
that in the good faith opinion of such members of the Board that Oakes was
guilty of the conduct set forth in clauses (i), (ii), (iii) or (iv) of this
paragraph and specifying the particulars thereof in detail.
 
 
- 4 -

--------------------------------------------------------------------------------

 


(c)            For purposes of this Agreement, Oakes shall have “good reason” to
terminate his employment with the Company for the following circumstances:


(i)           the Company removes Oakes from either the position of President or
Chief Executive Officer;
 
(ii)          material diminution in compensation as defined in paragraph 4(a)
of this Agreement;


(iii)         material diminution in Oakes’s authority, duties, or
responsibilities;


(iv)         material breach of this Agreement by the Company; or


(v)          material change in geographic location at which Oakes is required
to perform services.


provided, however, that (x) Oakes shall have provided notice to the Company of
the “good reason” condition within ninety (90) days after the initial existence
of the condition, and (y) the Company shall be given at least thirty (30) days
to cure such “good reason” condition.


(d)           The severance benefits to be paid to Oakes in the event of his
termination of employment without “cause “or his resignation from employment for
“good reason” shall be paid within thirty (30) days of receipt of the signed
General Release attached as Exhibit A and after the expiration of any applicable
revocation period, and shall consist of the following


(i)           an amount equal to


(x)          1.0 times his annual Base Salary, if Oakes’s termination or
resignation occurs during the term of this Agreement;


(y)          COBRA coverage, at Company expense, for 12 months; and


(z)           to the extent necessary, an amendment to all Oakes’s stock options
that have vested as of the date of termination or resignation to provide that
they shall remain exercisable for a period of sixty (60) days following such
date, anything to the contrary in any applicable plan or grant agreement
notwithstanding; provided that all stock options, restricted stock and other
outstanding equity based awards that are unvested as of such date shall be
forfeited; provided that, and as a condition to the receipt of such payments or
other benefits, Oakes shall execute and deliver to the Company a General Release
attached as Exhibit A; and
 
 
- 5 -

--------------------------------------------------------------------------------

 


(ii)         All Accrued Obligations.


“Accrued Obligations,” means


(w)         Base Salary through the date of termination of employment, payable
on the first payroll date coincident with or next following the date of
employment termination;


(x)          any unpaid Annual Bonus or pro-rated Annual Bonus that is not for a
full year with respect to any fiscal year of the Company completed prior to the
date of termination of employment, payable on the first payroll date coincident
with or next following the date of employment termination (except that payment
of unpaid Annual Bonus shall not be made upon any termination without “cause” or
resignation for “good reason” if the Company shall establish that “cause”
existed prior to such termination);


(y)          all accrued and vested benefits under employee pension (including
401(k)) and welfare plans in which Oakes participates, in accordance with
applicable plan terms; and


(z)           unreimbursed business expenses, including those set forth in
paragraph 5 of this Agreement, incurred through the termination of employment
date, in accordance with the Company’s business expense reimbursement policy.


(e)           To the extent applicable, it is intended that this Agreement
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and this Agreement shall be interpreted in a
manner consistent with this intent. Notwithstanding anything else contained
herein to the contrary, any payment that constitutes a “deferral of
compensation” subject to Section 409A of the Code required to be made to Oakes
hereunder upon his termination of employment (including any payment pursuant to
this paragraph 7) shall, if Oakes is a “specified employee” within the meaning
of Section 409A of the Code at the time of such termination, be made promptly on
the earlier of (i) the six month anniversary of Oakes’s date of termination of
employment, and (ii) his death, in each case to the extent necessary to avoid
imposition on Oakes of any tax penalty imposed under Section 409A of the Code.
Amounts payable under this Agreement shall be deemed not to be a “deferral of
compensation” subject to Section 409A of the Code to the extent provided in the
exceptions in Treasury Regulations §§1.409A-1(b)(4) (“short-term deferrals”) and
(b)(9) (“separation pay plans,” including the exception under subparagraph
(iii)), other applicable provisions of Treasury Regulations §1.409A-1 through
A-6, and any other applicable exceptions as may be in effect from time to time
under Section 409A of the Code. Solely for purposes of determining the time and
form of payments due Oakes under this Agreement (including any payments due
under paragraph 7 of this Agreement or otherwise in connection with his
termination of employment with the Company), Oakes shall not be deemed to have
incurred a termination of employment unless and until he shall incur a
“separation from service” within the meaning of Section 409A of the Code. To the
extent that the Company and Oakes determine that any provision of this Agreement
could reasonably be expected to result in Oakes’s being subject to the payment
of interest or additional tax under Section 409A, the Company and Oakes agree,
to the extent reasonably possible as determined in good faith, to amend this
Agreement, retroactively, if necessary, in order to avoid the imposition of any
such interest or additional tax under Section 409A of the Code in a manner that
preserves Oakes’s economic interests prior to such imposition. All
reimbursements and in-kind benefits provided under the Agreement shall be made
or provided in accordance with the requirements of Section 409A of the Code to
the extent that such reimbursements or in-kind benefits are subject to Section
409A of the Code, including, where applicable, the requirements that (i) any
reimbursement is for expenses incurred during Oakes’s lifetime (or during a
shorter period of time specified in this Agreement), (ii) the amount of expenses
eligible for reimbursement during a calendar year may not affect the expenses
eligible for reimbursement in any other calendar year, (iii) the reimbursement
of an eligible expense will be made on or before the last day of the calendar
year following the year in which the expense is incurred and (iv) the right to
reimbursement is not subject to set off or liquidation or exchange for any other
benefit.
 
 
- 6 -

--------------------------------------------------------------------------------

 


8.             Death.  In the event of Oakes’s termination of employment due to
his death, he or his estate (as the case may be) shall be entitled to


(i)           the Accrued Obligations pursuant to paragraph 7(d)(ii) of this
Agreement,


(ii)          the current year Annual Bonus, which will paid on a pro rata basis
based on annualized year-to-date results.  Pro rata refers to the number of days
served by Mr. Oakes up to the employment termination date divided by the number
of days in the year,


(iii)         a lump sum payment of six months’ Base Salary,
and


(iv)        COBRA coverage, at Company expense, for twelve months.


All of Oakes’s Company stock options, restricted stock, and other outstanding
equity based awards that are unvested upon Oakes’s employment termination by
reason of death, and all unvested awards shall be forfeited. Any prorated Annual
Bonus shall be paid at such time as the bonus would have been paid hereunder had
Oakes’s employment continued through the Annual Bonus payment date.


9.              Disability. In the event of Oakes’s termination of employment
due to his “disability” (as defined below), he shall be entitled to


(i)           the Accrued Obligations pursuant to paragraph 7(d)(ii) of this
Agreement,


(ii)          the current year Annual Bonus, which will paid on a pro rata basis
based on annualized year-to-date results. Pro rata refers to the number of days
served by Mr. Oakes up to the employment termination date divided by the number
of days in the year,


(iii)         a lump sum payment of six months’ Base Salary,
and
 
 
- 7 -

--------------------------------------------------------------------------------

 


(iv)        COBRA coverage, at Company expense, for twelve months.


All of Oakes’s Company stock options, restricted stock, and other outstanding
equity based awards that are unvested upon Oakes’s employment termination by
reason of “disability,” and all unvested awards shall be forfeited.   For
purposes of this Agreement, “disability” shall have the meaning set forth in
Section 409A(a)(2)(C) of the Code. Any prorated Annual Bonus shall be paid at
such time as the bonus would have been paid hereunder had Oakes’s employment
continued through the Annual Bonus payment date.


10.           Termination for Cause or without Good Reason.  In the event of
Oakes’s termination of employment by the Company for “cause” (as defined above)
or Oakes’s voluntary resignation from employment with the Company without “good
reason” (as defined above), Oakes shall be entitled to receive the Accrued
Obligations pursuant to paragraph 7(d)(ii)(w), 7(d)(ii)(y) and 7(d)(ii)(z) of
this Agreement.


11.           Non-Renewal of Agreement. In the event this Agreement terminates
on December 31, 2015 and is not renewed, Oakes will be entitled to the Accrued
Obligations pursuant to paragraph 7(d)(ii) of this Agreement.


12.           Non-Competition; Non-Disclosure; Return of Company Property


(a)           Oakes agrees that during his employment with the Company and for a
period of one year thereafter, he will not, without the prior written approval
of the Board, directly or indirectly, through any other individual or entity
become a Board member, an officer or employee of, or render any services
(including consulting services) to, any competitor of the Company (which for
purposes hereof shall include JH Capital Group, any affiliates thereof and any
entities owned or controlled directly or indirectly by Douglas Jacobson);
provided that if (1) Oakes’s employment shall not have been terminated by the
Company for cause or by Oakes without good reason and (2) Oakes shall execute
and deliver to the Company a General Release attached as Exhibit A, the period
during which Oakes shall be bound by the provisions of this paragraph 12(a)
shall coincide with the period, if any, during which he is receiving severance
benefits; provided further that the Company, at its election and in its sole
discretion, may continue to pay to Oakes an amount equal to his monthly Base
Salary (as provided in paragraph 4(a)) for a period of up to six (6) months
following the conclusion of the term of this Agreement, and, for so long as the
Company is making such payment, Oakes shall continue to be bound by the
provisions of this paragraph 12(a).


Nothing contained in this paragraph 12(a) shall be construed as preventing Oakes
from investing his assets in such form or manner as will not require him to
become an officer, director or employee of, or render any services (including
consulting services), directly or indirectly, to, any competitor of the Company;
provided that such investment does not exceed five percent (5%) of the issued
and outstanding equity securities of such competitor of the Company.


(b)           Oakes agrees that during his employment with the Company and for a
period of twelve (12) months thereafter, he will not, without the prior written
approval of the Board, directly or indirectly, through any other individual or
entity,
 
 
- 8 -

--------------------------------------------------------------------------------

 


(i)           solicit, raid, entice or induce any customer of the Company to
cease purchasing goods or services from the Company or to become a customer of
any competitor of the Company, and Oakes will not approach any customer for any
such purpose or authorize the taking of any such actions by any other individual
or entity, or


(ii)          solicit, raid, entice or induce any employee of the Company, and
Oakes will not approach any such employee for any such purpose or authorize the
taking of any such action by any other individual or entity.


(c)           During Oakes’s employment with the Company and at all times
thereafter, Oakes shall not disclose to any person, firm or corporation other
than the Company any trade secrets, trade information, techniques or other
confidential information of the business of the Company, its methods of doing
business or information concerning its customers learned or acquired by Oakes
during Oakes’s relationship with the Company (“Confidential Information”) and
shall not engage in any unfair trade practices with respect to the Company.


(d)           Upon termination of employment for any reason, Oakes will deliver
to the Company (and will not keep in his possession, custody or control, or
recreate or deliver to anyone else) any and all devices, records, recordings,
data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, computer materials, equipment, other
documents or property, together with all copies thereof (in whatever medium
recorded), belonging to the Company, or any other physical recordation or
embodiment of Confidential Information.  Oakes further agrees that any property
situated on the Company’s premises and owned by the Company, including computer
disks and other digital, analog or hard copy storage media, drives, filing
cabinets or other work areas, is subject to inspection by Company personnel at
any time with or without notice.


13.           Enforcement.


(a)           The necessity for protection of the Company and its subsidiaries
against Oakes’s competition, as well as the nature and scope of such protection,
has been carefully considered by the parties hereto in light of the uniqueness
of Oakes’s talent and his importance to the Company. Accordingly, Oakes agrees
that, in addition to any other relief to which the Company may be entitled, the
Company shall be entitled to seek and obtain injunctive relief (without the
requirement of any bond) for the purpose of restraining Oakes from any actual or
threatened breach of the covenants contained in paragraph 12 of this Agreement.


(b)           If for any reason a court determines that the restrictions under
paragraph 12 of this Agreement are not reasonable or that consideration
therefore in adequate, the parties expressly agree and covenant that such
restrictions shall be interpreted, modified or rewritten by such court to
include as much of the duration and scope identified in paragraph 12 as will
render the restrictions valid and enforceable.
 
 
- 9 -

--------------------------------------------------------------------------------

 


14.            Cooperation.  In connection with the Company's participation in
current or future litigation relating to events which occurred during Oakes’s
employment or about which Oakes has information, Oakes agrees to cooperate fully
and devote such time as may be reasonably required in the preparation,
prosecution or defense of the Company's case or cases, including, but not
limited to, the execution of truthful declarations or providing information
and/or documents requested by the Company. The Company shall reimburse or
compensate Oakes, upon receipt of satisfactory evidence thereof, for (i) all
reasonable expenses incurred by Oakes in connection with such assistance and/or
cooperation with the Company with respect to such litigation and (ii) the time
expended by Oakes in fulfilling his obligations under this Section 14 in excess
of forty (40) hours in the aggregate, at a rate of $150 per hour.


15.           Notices. Any notice to be given to the Company or Oakes hereunder
shall be deemed given if delivered personally or mailed by certified or
registered mail, postage prepaid, to the other party hereto at the following
addresses:


To the Company:
Direct Insite Corp.

 
500 East Broward Blvd., #1550

 
Fort Lauderdale, FL 33394

 
Attn:  Corporate Secretary



Copy to:
Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas
New York, NY 10036
Tel.: (212) 715-9100
Attn: Scott Rosenblum, Esq.


To: Oakes:
Matthew E. Oakes

 
1977 Gulf Shore Boulevard North

 
Unit 206

 
Naples, Florida 34102



Copy to:
Todd Sullivan Esq.,

Womble Carlyle Sandridge & Rice
150 Fayetteville Street, Suite #2100
Raleigh, NC 27601


Either party may change the address to which notice may be given hereunder by
giving notice to the other party as provided herein.


16.           Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the Company and upon Oakes, his heirs, executors,
administrators and legal representatives. No party may assign this Agreement
without first obtaining the written consent of the other party hereto; provided
that the Company may assign this Agreement to any successor to all or
substantially all of its assets.


17.           Entire Agreement. This Agreement constitutes the entire agreement
between the parties except as specifically otherwise indicated herein.
 
 
- 10 -

--------------------------------------------------------------------------------

 


18.           Jurisdiction and Venue. It is hereby irrevocably agreed that all
disputes or controversies between the Company and Oakes arising out of, in
con­nection with or relating to this Agreement shall be exclusively heard,
settled and determined by arbitration to be held in the  County of Broward,
State of Florida, in accordance with the Commercial Arbitration Rules of the
American Arbitration Asso­ciation to be conducted before three arbitrators, who
shall all be either attorney(s) or retired judge(s) licensed to practice law in
the State of Florida. Any award made by such arbitrators shall be binding and
conclusive for all purpose thereof and may be entered as a final judgment in any
court of competent jurisdiction. The parties also agree that judgment may be
entered on the arbitrator's award by any court having jurisdiction thereof and
the parties consent to the jurisdiction of any court located in the County of
Broward, State of Florida for this purpose. Each party hereby further agrees
that service of process may be made upon it by registered or certified mail or
personal service at the address provided for herein. In the event of any
material breach of this Agreement by the Company, when no material breach has
occurred by Oakes, actual damages would be difficult to determine, and the
parties, therefore, agree that as liquidated damages Oakes shall be entitled to
receive the balance of the compensation/ payments and benefits specified in
paragraph 7(d) of this Agreement.


19.           Governing Law. This Agreement shall be construed in accordance
with the laws of the State of Delaware.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 

DIRECT INSITE CORP.                 By:
 /s/ Jeff Yesner
 
/s/ Matthew E. Oakes
 



 
- 11 -

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
GENERAL RELEASE
 
This GENERAL RELEASE (the “Release”) is made this __ day of __________, 20__
between Direct Insite Corp., (the “Company”) and Matthew E. Oakes (“Oakes”).
 
WHEREAS, Oakes and the Company entered into an Agreement dated [date] (the
“Agreement”);
 
WHEREAS, Oakes’s employment terminated as of [date] (the “Separation Date”); and
 
WHEREAS, Oakes and the Company desire to settle fully and finally any
differences, rights and duties arising between them;
 
NOW, THEREFORE, in consideration of the post-separation payments described in
the Agreement, which Oakes acknowledges are in excess of any benefits to which
he would otherwise be entitled, the parties agree as follows:
 
1.             Release.  Oakes, for himself and for his children, heirs,
administrators, representatives, executors, successors and assigns, releases to
the maximum extent permitted by law any and all claims and rights which he has
or may have against the Company, and its parents, subsidiaries, affiliates,
employee benefit plans, predecessors, successors and assigns; and each of their
respective officers, directors, administrators, fiduciaries, trustees,
employees, attorneys and agents (the “Releasees”) from the beginning of the
world until the date of the execution of this Release, including, but not
limited to, any and all charges, complaints, claims, liabilities, obligations,
promises, agreements, controversies, damages, remedies, actions, causes of
action, suits, rights, demands, costs, losses, debts and expenses (including
attorneys’ fees and costs) of any nature whatsoever, whether known or unknown,
whether in law or equity (collectively, “Claims”), including, but not limited
to, any Claims arising out of or related to the Employment Agreement dated as of
January 1, 2012 between Oakes and the Company (the “Agreement”), any Claims
arising out of or related to the Agreement, any Claims arising out of or related
to Oakes’s employment with the Company and the conclusion thereof, any Claims
for wrongful termination, any Claims based on contract whether express or
implied, written or oral, and any Claims arising under the United States and/or
State Constitutions, federal and/or common law, and/or rights arising out of
alleged violations of any federal, state or other government statutes,
regulations or ordinances including, without limitation, Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act of 1967, the
whistleblower protection provisions of the Sarbanes-Oxley Act, the Americans
with Disabilities Act of 1990, the Civil Rights Act of 1866 (42 U.S.C. § 1981),
the Civil Rights Act of 1991, the Equal Pay Act, the Family and Medical Leave
Act, the Occupational Safety and Health Act of 1970, the Employee Retirement
Income Security Act of 1974, the Florida Civil Rights Act of 1992 and the
Florida Equal Pay Act, all as amended; provided, however, that this Release does
not release or relinquish any of Oakes’s rights to payment of any vested
benefits under the Company’s employee benefit plans.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
2.             No Prior Filings.  Oakes has not filed against the Company or any
of the Releasees, any complaints, charges, proceedings, lawsuits or arbitrations
with any government agency, arbitral tribunal, self-regulatory body, or any
court arising out of or related to Oakes’s employment by the Company or any
other matter arising on or prior to the date hereof.
 
3.             Counsel; Time Period to Consider Release.  Oakes is hereby
advised to consult with an attorney prior to executing this Release. Oakes is
further notified that he will be given twenty-one (21) days from his receipt of
this Release to consider this Release.
 
4.             Acknowledgements.  Oakes acknowledges that:
 
(i)           Oakes has carefully read and understands this Release;
 
(ii)          Oakes has been given twenty-one (21) days from his receipt of this
Release to consider his rights and obligations under this Release;
 
(iii)         The Company advised Oakes to consult with an attorney of his
choice before signing this Release;
 
(iv)         Oakes understands that he has received valuable consideration for
this Release and that therefore this Release is legally binding and that by
signing it he gives up certain rights;
 
(v)          Oakes has voluntarily chosen to enter into this Release and has not
been forced or pressured in any way to sign it;
 
(vi)         Oakes knowingly and voluntarily releases the Company and the other
Releasees from any and all Claims Oakes may have, known or unknown, as provided
above, in exchange for the benefits Oakes has obtained by signing, and that
these benefits are in addition to any benefit Oakes would have otherwise
received if he did not sign this Release;
 
(vii)        Section 1 of this Release includes a waiver of rights and claims
Oakes may have under the Age Discrimination in Employment Act of 1967 (29 U.S.C.
§621 et seq.);
 
(viii)       Oakes has seven (7) days after he signs this Release to revoke it
by notifying the Company in writing.  The Company must actually receive the
written notice of revocation within the seven (7) day period.
 
(ix)          The Release shall not become effective or enforceable, and Oakes
shall not receive the post-separation payments described in the Agreement, until
the Company receives a copy of this Release signed by Oakes and the seven (7)
day revocation period has expired; and
 
 
(x)           Oakes does not waive any rights or claims that may arise after the
date he has executed this Release.
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this General Release as of the
date first written above.
 
MATTHEW E. OAKES
 
DIRECT INSITE CORP.
               
By:
       
 
Name:
   



 
- 14 -

--------------------------------------------------------------------------------

 


ANNEX I
EMPLOYMENT AGREEMENT OF MATTHEW OAKES
ANNUAL BONUS


Oakes shall be entitled to receive an Annual Bonus calculated in accordance with
this Annex I.  Definition as used in this Annex I include:


“EBIT”
means earnings before interest and taxes for the relevant fiscal year, as
calculated based on the audited income statement of the Company for such fiscal
year, but shall exclude reduction for the Annual Bonus; provided that in
determining “EBIT” for any fiscal year there shall be excluded earnings, and any
related interest and taxes, attributable to any business acquired by the
Company, whether by merger, asset purchase or otherwise, from and after January
1, 2013.



“Minimum Qualifying EBIT”
means the minimum EBIT necessary to receive payment of the Annual Bonus in the
respective fiscal year.



For 2013, Minimum Qualifying EBIT equals EBIT, as determined based upon the
audited Consolidated Statement of Operations included in the Company’s Annual
Report on Form 10-K for 2012, calculated as net income of $465,000 plus interest
expense of $11,000 less benefit from income taxes of $174,000, or $302,000


 “Revenues”
means Total Revenues for the relevant fiscal year as set forth in the audited
Consolidated Statement of Operations of the Company for such fiscal year;
provided that “Revenues” shall not include revenues attributable to any business
acquired by the Company, whether by merger, asset purchase or otherwise, from
and after January 1, 2013.



“2013 Base Revenue”
means Total Revenues set forth in  the audited Consolidated Statement of
Operations included in the Company’s Annual Report on Form 10-K for 2012 of
$8,814,123, less $28,623 in Scan One pass through revenue related to Siemens, or
$8,786,000 (rounded)



“2014 Base Revenue”
means Total Revenues set forth in  the audited Consolidated Statement of
Operations included in the Company’s Annual Report on Form 10-K for 2013.



“2015 Base Revenue”
means Total Revenues set forth in  the audited Consolidated Statement of
Operations included in the Company’s Annual Report on Form 10-K for 2014.



 
- 15 -

--------------------------------------------------------------------------------

 


The bonus shall be determined in accordance with the following formula and the
tables below:


BC = ∑ TA + (R - TLH) * PPH


where—


 
BC
is the amount of the Bonus Calculation for the relevant fiscal year.



 
∑TA
is the sum of the Tier Amounts for all Tiers for which both (i) the Revenues for
the relevant fiscal year exceed the Target Level of the respective Tier and (ii)
EBIT equals or exceeds the Minimum Qualifying EBIT for the respective Tier



 
R
is the amount of the Revenues for the relevant fiscal year.



 
TLH
is the highest Target Level that Revenues exceed.



 
PPH
is (i) the Payout Percentage for the highest Target Level that the Revenues
exceed, provided that EBIT equals or exceeds the Minimum Qualifying EBIT for the
corresponding Tier, and (ii) zero, otherwise.



2013 Annual Bonus Calculation


The following are the values of the Target Levels, Payout Percentages and Tier
Amounts to be used for calculation of the 2013 Annual Bonus:


Tier
 
Target Level ($)
TL
 
Minimum Qualifying
EBIT
   
Growth Percentage (%)
(over Base Revenue)
   
Payout Percentage (%)
PP
 
Tier Amount ($)
TA
( (TLx+1-TLx)*PPx)
1  
2013 Base Revenue
  $ 302,000       0-10.0       6.00  
(TL2-TL1)*6.00%
2  
1.1 x 2013 Base Revenue
  $ 302,000       10.0-20.0       7.00  
(TL3-TL2)*8.00%
3  
1.2 x 2013 Base Revenue
  $ 302,000       20.0-30.0       8.00  
(TL4-TL3)*8.00%
4  
1.3 x 2013 Base Revenue
  $ 302,000       30.0-40.0       9.00  
(TL5-TL4)*9.00%
5  
1.4 x 2013 Base Revenue
  $ 302,000       40.0-50.0       10.00  
(TL6-L5)*10.00%



Example:
2013 Base Revenue equals $8,786,000 and 2013 Minimum Qualifying EBIT equals
$302,000

2013 Revenues equal $10,222,000, or 16.3% over 2013 Base Revenue and EBIT equals
$858,000


Bonus calculated as follows:
Tier1: 10% over 2013 Base Revenue: $8,786,000 * 10% * 6% = $52,716
Tier 2: (16.3% - 10%) over Tier 1: $8,786,000 * 6.3% * 7% = $38,746


TOTAL BONUS CALCULATION: Tier 1+Tier 2, or $52,716+$38,746=$91,462


 
- 16 -

--------------------------------------------------------------------------------

 


2014 Annual Bonus Calculation


The following are the values of the Target Levels, Payout Percentages and Tier
Amounts to be used for calculation of the 2014 Annual Bonus:


Tier
 
Target Level ($)
TL
Minimum
Qualifying
EBIT
 
Growth Percentage (%)
(over Base Revenue)
   
Payout Percentage (%)
PP
 
Tier Amount ($)
TA
( (TLx+1-TL)*PPx)
1  
2014 Base Revenue
2013 EBIT
    0-10.0       6.00  
(TL2-TL1)*6.00%
2  
1.1 x 2014 Base Revenue
2013 EBIT
    10.0-20.0       7.00  
(TL3-TL2)*8.00%
3  
1.2 x 2014 Base Revenue
2013 EBIT
    20.0-30.0       8.00  
(TL4-TL3)*8.00%
4  
1.3 x 2014 Base Revenue
2013 EBIT
    30.0-40.0       9.00  
(TL5-TL4)*9.00%
5  
1.4 x 2014 Base Revenue
2013 EBIT
    40.0-50.0       10.00  
(TL6-L5)*10.00%



The following example is built off the example of the calculation of the 2013
Annual Bonus, so that 2014 Base Revenue and Minimum Qualifying EBIT is the
amount from 2013 (the prior year)


Example:
2014 Base Revenue equals $10,222,000 and 2014 Minimum Qualifying EBIT equals
$858,000

2014 Revenues equal $12,400,000, or 21.3% over 2014 Base Revenue and EBIT equals
$1,500,000


Bonus calculated as follows:
Tier1: 10% over 2014 Base Revenue: $10,222,000 * 10% * 6% = $61,332
Tier 2: (20% - 10%) over Tier 1: $10,222,000 * 10% * 7% = $71,554
Tier 3: (21.3% - 20%) over Tier 2: $10,222,000 * 1.3% * 8% = $10,631
 
TOTAL BONUS CALCULATION: Tier 1+Tier 2+Tier 3, or
$61,332+$71,554+$10,631=$143,517
 
 
- 17 -

--------------------------------------------------------------------------------

 


2015 Annual Bonus Calculation


The following are the values of the Target Levels, Payout Percentages and Tier
Amounts to be used for calculation of the 2015 Annual Bonus:
 
Bonus Calculation 2015



Tier
 
Target Level ($)
TL
Minimum
Qualifying
EBIT
 
Growth Percentage (%)
(over Base Revenue)
   
Payout Percentage (%)
PP
 
Tier Amount ($)
TA
( (TLx+1-TLx)*PPx)
1  
2015 Base Revenue
2014 EBIT
    0-10.0       6.00  
(TL2-TL1)*6.00%
2  
1.1 x 2015 Base Revenue
2014 EBIT
    10.0-20.0       7.00  
(TL3-TL2)*8.00%
3  
1.2 x 2015 Base Revenue
2014 EBIT
    20.0-30.0       8.00  
(TL4-TL3)*8.00%
4  
1.3 x 2015 Base Revenue
2014 EBIT
    30.0-40.0       9.00  
(TL5-TL4)*9.00%
5  
1.4 x 2015 Base Revenue
2014 EBIT
    40.0-50.0       10.00  
(TL6-L5)*10.00%



The following example is built off the examples of the calculation of the 2013
and 2014 Bonus Calculation, so that 2014 Base Revenue and Minimum Qualifying
EBIT is the amount from 2014 (the prior year)


Example:
2015 Base Revenue equals $12,400,000 and 2014 Mininimum Qualifying EBIT equals
$1,500,000

2015 Revenues equal $16,750,000, or 35.0% over 2015 Base Revenue and EBIT equals
$3,000,000


Bonus calculated as follows:
Tier1: 10% over 2015 Base Revenue: $12,400,000 * 10% * 6% = $74,400
Tier 2: (20% - 10%) over Tier 1: $12,400,000 * 10% * 7% = $86,800
Tier 3: (30% - 20%) over Tier 2: $12,400,000 * 10% * 8% = $99,200
Tier 4: (35% - 30%) over Tier 3: $12,400,000 * 5% * 9% = $55,800


TOTAL BONUS CALCULATION: Tier 1+Tier 2+Tier 3+Tier 4, or
$74,400+$86,800+$99,200+$55,800=$272,800.
 
 
- 18 -

--------------------------------------------------------------------------------